Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152141                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152141
                                                                    COA: 326767
                                                                    Wayne CC: 83-002462-03
  MORRIS EUGENE FOSTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 10, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           s0718
                                                                               Clerk